DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed August 1, 2022, is entered.  Applicant amended claim 33.  No new matter is entered.  Claims 33, 35, 36 and 81-92 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gorski on August 5, 2022.
The application has been amended as follows:
IN THE CLAIMS
	In claim 33, line 24, insert “directly” after “is”.
(3)
Allowable Subject Matter
Claims 33, 35, 36 and 81-92 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The closest prior art is to Chen et al., which is cited in the final rejection.  Chen, as seen in figure 3(a), teaches a substrate between the first and second stages of the middle unit cells.  Amended claim 33 now requires each of the series of middle unit cells is directly electrically and thermally connected to at least one other middle unit cell at a point intermediate to the top and bottom plurality of metal links.  This requirement for a direct connection is interpreted to exclude the intermediate substrate taught by Chen.  Moreover, the prior art of record, individually and in combination, does not teach or fairly suggest the cumulative limitations of claim 33, which requires a multi-stage thermoelectric device characterized by direct connections of the metal links to the substrates and a trapezoidal like arrangement, wherein each of the series of middle unit cells is directly electrically and thermally connected to at least one other middle unit cell at a point intermediate to the top and bottom plurality of metal links.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759